Per Curiam.

The objection that the general sessions had
no power to make an original- order is fatal. Original jurisdiction was given to the sessions in England, by the statute of 3 Car. I. c. 4. and that statute has never been re-enacted with us. It was resolved by the K. B., in Slater's Case, (Cro. Car. 470.) that before this statute of Charles, the justices, at their sessions, had no authority to meddle in the case of bastardy, until two justices, according to the statute of 18 Elis. c. 3. had made an order therein. In the modern case of The King v. Greaves, (Doug. 632.) the authority of the sessions was traced to the statute of Charles. Our statute (sess. 24. c. 18.) seems to be" a transcript of the British statute, except the single section relating to this subject, in the statute of Charles I.
Order quashed.